NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                          SHOSHAWNA S., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, K.S., Appellees.

                              No. 1 CA-JV 18-0419
                                FILED 5-23-2019


            Appeal from the Superior Court in Maricopa County
                              No. JD529388
                 The Honorable Timothy J. Ryan, Judge

                                   AFFIRMED


                                    COUNSEL

Czop Law Firm, PLLC, Higley
By Steven Czop
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Laura J. Huff
Counsel for Appellee Department of Child Safety

Maricopa County Office of the Legal Advocate
By Robert M. Miller
Counsel for Appellee K.S.
                      SHOSHAWNA S. v. DCS, K.S.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jennifer M. Perkins joined.


W E I N Z W E I G, Judge:

¶1            Shoshawna S. (“Mother”) appeals the superior court’s order
terminating her parental rights to K.S., arguing that termination was not in
the child’s best interest. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother and Benjamin Turner (“Father”) are the biological
parents of K.S., born November 2008.1 The Department of Child Safety
(“DCS”) first learned about Mother and K.S. in March 2014, when Mother
took K.S. to the emergency room because she believed that K.S. had been
exposed to drugs and that methamphetamine was leaking from her
apartment ceiling. Mother’s behavior was reportedly strange and
paranoid. DCS encountered Mother again in February 2015 after police had
responded several times to reports of domestic violence, including an
incident where “glass was heard breaking during a time that yelling was
also heard.” K.S. was seen walking outside in the cold and wearing only
diapers. DCS found the reports “unsubstantiated.”

¶3            DCS received a third report in October 2015. Police had twice
responded to domestic violence calls where Mother and K.S. lived. The
home was described as unlivable; it looked “like it should be on that
hoarders TV show” because of all the “stuff piled to the ceiling with a small
walk way.”       The bathrooms were unusable, the refrigerator was
inaccessible and there was no sleeping space. Indeed, Mother and K.S. slept
in a car. DCS officials also expressed concern about Mother’s mental health.
“[M]other is schizophrenic and is not on any medication. It is believed that
her condition affects her ability to parent. The mother is sporadic in her
thinking.” DCS temporarily removed K.S. from Mother’s care.

¶4        Within a week of removal, however, DCS returned K.S. to
Mother. DCS also referred Mother for services, including psychological


1     Father is not part of this appeal.


                                      2
                      SHOSHAWNA S. v. DCS, K.S.
                         Decision of the Court

and psychiatric evaluations, supervised visits, parent aide, therapeutic
family visits and a support partner to help Mother with housing and
services.

¶5            DCS again removed K.S. from Mother in March 2016 based
on Mother’s “bizarre behaviors,” poor cognitive functioning and
mismanagement of emotions. Mother, for instance, had reported hearing
voices telling her to do “bad things.” In June 2016, the court found K.S.
dependent as to Mother based on neglect and mental illness.

¶6            Around the time of the second removal, a clinical
psychologist examined Mother and “felt that the prognosis for Mother’s
ability to parent was poor,” rendering a provisional diagnosis of
“Schizoaffective Disorder, Bipolar type, as well as Borderline Intellectual
Functioning.”

¶7             After the evaluation, Mother began mental health treatment,
including prescription medication, individual counseling and two more
mental health evaluations. She missed about half of her individual
counseling sessions and refused to take her medications as prescribed. And
doctors concluded that Mother’s mental health disorders would continue
for a long, unknown period. Her ability to parent adequately in the future
was described as “[f]air to poor,” at most. She never maintained stable
housing and employment or “demonstrate[d] appropriate parenting
skills,” despite all the services DCS offered. As DCS reports explained,
Mother “remained unable to manage her mental health sufficiently to safely
and appropriately parent.”

¶8            The superior court changed Mother’s case plan to severance
and adoption in January 2018, and DCS moved to terminate Mother’s
parental rights to K.S. the next month. The court held a four-day severance
hearing in July 2018, where several exhibits were admitted and six
witnesses testified, including Mother and her counselor, two clinical
psychologists, the parent aide and the case manager.

¶9           The superior court released its decision in October 2018,
finding DCS had proven the statutory grounds of mental illness and fifteen
months’ out-of-home placement. A.R.S. § 8-533(B)(3), (8)(c). The court also
found termination was in K.S.’s best interests. Mother timely appealed.

                              DISCUSSION

¶10          To terminate parental rights, the superior court must find
clear and convincing evidence of at least one statutory ground in A.R.S. § 8-


                                     3
                       SHOSHAWNA S. v. DCS, K.S.
                          Decision of the Court

533(B), and that termination is in the child’s best interests by a
preponderance of the evidence. Jeffrey P. v. Dep’t of Child Safety, 239 Ariz.
212, 213, ¶ 5 (App. 2016). We will affirm a severance order unless it is
clearly erroneous and will accept the court’s factual findings unless no
reasonable evidence supports them. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203
Ariz. 278, 280, ¶ 4 (App. 2002).

¶11            Mother does not challenge the two statutory grounds for
severance, but instead argues that termination of her parental rights was
not in K.S.’s best interest. The best-interests prong requires the court to
determine whether “the child would benefit from a severance or be harmed
by the continuation of the relationship.” Mary Lou C. v. Ariz. Dep’t of Econ.
Sec., 207 Ariz. 43, 50, ¶ 19 (App. 2004) (quotation omitted).

¶12            The record supports the superior court’s finding that
severance was in K.S.’s best interests. To begin, the court found clear and
convincing evidence of two statutory grounds for termination, including
mental illness and time in out-of-home placement. We have recognized
that “[i]n most cases, the presence of a statutory ground will have a negative
effect on the children.” Maricopa Cty. Juv. Action No. JS-6831, 155 Ariz. 556,
559 (App. 1988). By the same token, the DCS case manager testified that
severing Mother’s parental rights was in K.S.’s best interests because
Mother was “unable to safely care for [K.S.] or meet his basic needs.” The
court also found K.S. would be harmed if forced to continue the relationship
because “Mother ha[d] not sufficiently addressed and resolved her mental
health issues, which have only worsened.”

¶13           The record also reflects that K.S. would benefit from
severance. The case manager testified that severance would free K.S. for
adoption, which would provide him permanency, stability and a safe
caregiver, and that K.S. is “adoptable” because he is likeable, smart and
manageable. Dominique M. v. Dep’t of Child Safety, 240 Ariz. 96, 98, ¶ 10
(App. 2016) (severance beneficial when it makes child “eligible for
adoption” and when child is “adoptable”). The court also found his
“[c]urrent placement is providing stability and is meeting all of the child’s
needs.” Bennigno R. v. Ariz. Dep’t of Econ. Sec., 233 Ariz. 345, 350, ¶ 23 (App.
2013) (best-interests analysis considers “whether the current placement is
meeting the child’s needs”).

¶14          Mother makes three arguments. She first argues K.S. was not
adoptable at the time of the severance hearing because he was not in an
adoptive placement and had been removed from his last placement for
alleged “sexualized behaviors,” which would diminish his adoption


                                       4
                       SHOSHAWNA S. v. DCS, K.S.
                          Decision of the Court

possibilities. But the best-interests prong does not require an immediate
adoption for an “adoptable” child, Mary Lou C., 207 Ariz. at 50, ¶ 19, and
the DCS case manager testified that K.S. remained adoptable. The case
manager referred to her experience in rebutting Mother’s argument that
K.S. was unlikely to find an adoptive family.

¶15           Mother next argues the superior court did not specifically list
a detriment to K.S. if the relationship continues and the record includes no
such evidence. We disagree. The court referred to Mother’s worsening
mental health issues, which made her unable to carry out her parental
responsibilities.

¶16           Finally, Mother points to evidence she deems as more
favorable to her position, but we do not reweigh the evidence on appeal
and the record contains reasonable evidence to support the superior court’s
decision. See Joelle M. v. Dep’t of Child Safety, 245 Ariz. 525, 528, ¶ 18 (App.
2018).

                               CONCLUSION

¶17           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         5